UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q/A [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period endedMarch 31, 2008 [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act (Mark One) Commission File No. 001-16381 INTEGRATED MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Doing Business As ARRAYIT COMPANY Delaware 76-0600966 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 524 East Weddell Drive Sunnyvale, CA 94089 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (408) 744-1331 Securities registered pursuant to Section 12 (b) of the Act:NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No [] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the issuer’s common equity outstanding as of October 3, 2008was approximately 16,419,262shares of common stock, par value $.001. Transitional Small Business Disclosure Format: Yes []Noþ EXPLANATORY NOTE Integrated Media Holdings, Inc (“IMHI”, the “Company,” “we,” “us,” or “our”) is filing this Form 10-Q/A (the “Amended Report”) to its Quarterly Report on Form 10-QSB for its quarterly period ended March 31, 2008, originally filed with the US Securities and Exchange Commission (“SEC”) on May 20, 2008(the “Original Filing”). This amendment is filed for the sole purpose of including the following: · Agreement and Plan of Merger among Integrated Media Holdings, Inc. (a Delaware corporation), TCI Acquisition Corp. (a Nevada corporation), Telechem International, Inc. (a Delaware corporation) and the Shareholders of Telechem International, Inc., · Amendment to Agreement and Plan of Merger by and among Integrated Media Holdings, Inc., Telechem International, Inc., the Shareholders of Telechem International, Inc., Endavo Media and Communications, Inc., and TCI Acquisition Corp. · Certificate of Designation ofthe Series C Convertible Preferred Stock, and · Certificate of Correction for the Certificate of Designation of the Series C Convertible Preferred Stock. Except as discussed above and set forth in the Amended Report, we have not modified or updated disclosures presented in the Original Filing. Accordingly, this Amended Report does not reflect events occurring after our Original Filing or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Exhibits 1.01 Agreement and Plan of Merger among Integrated Media Holdings, Inc. (a Delaware corporation), TCI Acquisition Corp. (a Nevada corporation), Telechem International, Inc. (a Delaware corporation) and The Shareholders of Telechem International, Inc. 1.02 Amendment to Agreement and Plan of Merger by and among Integrated Media Holdings, Inc., Telechem International, Inc., the Shareholders of Telechem International, Inc., Endavo Media and Communications, Inc., and TCI Acquisition Corp. 1.03 Certificate of Designation ofthe Series C Convertible Preferred Stock. 1.04 Certificate of Correction for the Certificate of Designation of the Series C Convertible Preferred Stock Exhibit 1.01 Agreement and Plan of Merger among Integrated Media Holdings, Inc. (a Delaware corporation), TCI Acquisition Corp. (a Nevada corporation), Telechem International, Inc. (a Delaware corporation) and The Shareholders of Telechem International, Inc. AGREEMENT AND PLAN OF MERGER among INTEGRATED MEDIA HOLDINGS, INC. (a Delaware corporation) TCI ACQUISITION CORP. (a Nevada corporation) TELECHEM INTERNATIONAL, INC. (a Delaware corporation) and THE SHAREHOLDERS OF TELECHEM INTERNATIONAL, INC. DATED AS OF FEBRUARY 5, 2008 TABLE OF CONTENTS RECITALS[INSERT PAGE NUMBER] ARTICLE 1DEFINITIONS[INSERT PAGE NUMBER] ARTICLE 2.THE MERGER[INSERT PAGE NUMBER] Section 2.01.Basic Transaction[INSERT PAGE NUMBER] Section 2.02.Effective Time; Closing[INSERT PAGE NUMBER] Section 2.03.Effect of the Merger[INSERT PAGE NUMBER] Section 2.04.Certificate of Incorporation; Bylaws[INSERT PAGE NUMBER] Section 2.05.Directors and Officers[INSERT PAGE NUMBER] Section 2.06.Conversion of Securities[INSERT PAGE NUMBER] Section 2.07.Exchange of Certificates[INSERT PAGE NUMBER] Section 2.08.Stock Transfer Books[INSERT PAGE NUMBER] Section 2.09.Dissenting Shares[INSERT PAGE NUMBER] Section 2.10.Stock Options[INSERT PAGE NUMBER] Section 2.11.Transfer and Divestiture of Endavo Media and Communications, Inc.[INSERT PAGE NUMBER] ARTICLE 3REPRESENTATIONS AND WARRANTIES OF TELECHEM AND SHAREHOLDERS[INSERT PAGE NUMBER] Section 3.01.Organization, Qualification and Corporate Power[INSERT PAGE NUMBER] Section 3.02.Noncontravention[INSERT PAGE NUMBER] Section 3.03.Capitalization[INSERT
